WR-59,201-03
                                                                    COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                    Transmitted 12/9/2015 3:59:44 PM
                                                                      Accepted 12/9/2015 4:26:15 PM
                         IN THE 148TH DISTRICT COURT                                  ABEL ACOSTA
                                                                                              CLERK
                          OF NUECES COUNTY, TEXAS
                                                                      RECEIVED
                                       AND                     COURT OF CRIMINAL APPEALS
                                                                      12/9/2015
               IN THE COURT OF CRIMINAL APPEALS OF               ABEL
                                                             TEXAS    ACOSTA, CLERK
                            IN AUSTIN, TEXAS

                                        )
RICHARD VASQUEZ, JR.                    )
                                        )     WRIT NO. 59,201-03
                                        )
           APPLICANT.                   )     TRIAL COURT NO. 98-CR-0730-E
                                        )
                                        )     CAPITAL CASE
                                        )
                                        )     Scheduled Execution Date:
                                        )     April 23, 2015
                                        )
                                        )


               APPLICANT RICHARD VASQUEZ JR.’S
                   RESPONSE TO THE STATE’S
          MOTION TO LIFT STAY OF EXECUTION AND TO
       DISMISS AS ABUSIVE SUBSEQUENT 11.071 APPLICATION
                  FOR WRIT OF HABEAS CORPUS

      On April 15, 2015, Applicant Richard Vasquez Jr. timely filed a subsequent

application for a writ of habeas corpus and a motion for stay of execution in this

Court and in the trial court. On April 20, 2015, the Court stayed Mr. Vasquez’s

scheduled execution pursuant to the application, and thus far has declined to grant

the State’s pending motion to dismiss. On November 17, 2015, the State filed a

motion asking the Court to lift the stay, and renewed its request that Mr. Vasquez’s

petition be dismissed.
      The State makes no attempt to explain why dismissal is now warranted. As

Mr. Vasquez pointed out in his response to the State’s first motion to dismiss, Mr.

Vasquez’s application, which identifies new scientific evidence that belies the

State’s evidence offered against him at trial, is well-founded and warrants a

remand to the trial court for evidentiary development.      Indeed, the State has

already conceded through silence that Mr. Vasquez’s application is not barred by

Section 5 of Article 11.071, that Mr. Vasquez now has access to admissible

scientific evidence that was not available to be offered at his trial, and that Mr.

Vasquez’s application states a claim for habeas relief under Ex parte Chabot.

Further, the State’s previous arguments regarding the evidence Mr. Vasquez

submitted with his application only show why remand to the trial court for factual

findings is necessary in this case. Lifting the stay here is plainly inappropriate.

Mr. Vasquez has a meritorious claim that warrants careful consideration in both

this Court and the trial court.

      Accordingly, the State’s Motion to Lift Stay of Execution and to Dismiss as

Abusive Subsequent 11.071 Application for Writ of Habeas Corpus should be

denied.

                                         Respectfully submitted,

                                         EDISON, MCDOWELL & HETHERINGTON
                                         LLP



                                        2
                                       By:    /s/ Andrew M. Edison
                                              Andrew M. Edison
                                              Texas Bar No. 00790629

                                              James M. Chambers
                                              Texas Bar No. 24092240

                                       Phoenix Tower
                                       3200 Southwest Freeway, Suite 2100
                                       Houston, Texas 77027
                                       Telephone: (713) 337-5580
                                       Facsimile: (713) 337-8850
                                       andrew.edison@emhllp.com
                                       james.chambers@emhllp.com

                                       ATTORNEYS FOR RICHARD VASQUEZ, JR.


                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of this motion has been served on December 9,
2015, by email to the following:
      Douglas K. Norman
      Nueces County District Attorney’s Office
      901 Leopard Street, Room 206
      Corpus Christi, TX 78401
      douglas.norman@nuecesco.com
      douglas.norman@co.nueces.tx.us

                                                 /s/ Andrew M. Edison
                                                 Andrew M. Edison




                                       3